          Case 3:20-cv-00552-WHO Document 29 Filed 03/04/20 Page 1 of 3




 1 Michelle E. Armond (Bar No. 227439)
   michelle.armond@armondwilson.com
 2 ARMOND WILSON LLP
   895 Dove Street, Suite 300
 3
   Newport Beach, CA 92660
 4 Phone: (949) 932-0778
   Facsimile: (512) 345-2924
 5
   Thomas L. Duston
 6 tduston@marshallip.com
   John J. Lucas
 7
   jlucas@marshallip.com
 8 MARSHALL, GERSTEIN & BORUN LLP
   233 S. Wacker Dr.
 9 6300 Willis Tower
   Chicago, IL 60606
10 Phone: (312) 474-6300
11 Attorneys for Defendant
   ZOOM VIDEO COMMUNICATIONS INC.
12
   Isaac P. Rabicoff
13 isaac@rabilaw.com
   RABICOFF LAW LLC
14 1655 Fort Myer Drive, Suite 724B
15 Arlington, VA 22209
   Phone: (773) 669-4590
16 Attorneys for Plaintiff
   CEDAR LANE TECHNOLOGIES INC.
17
                               UNITED STATES DISTRICT COURT
18
19                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

20                                     OAKLAND DIVISION

21    CEDAR LANE TECHNOLOGIES INC,                 Case No. 3:20-cv-00552-WHO
22                        Plaintiff,               Hon. Judge William H. Orrick
23
            v.                                     NOTICE OF SETTLEMENT
24
      ZOOM VIDEO COMMUNICATIONS, INC.,
25
                          Defendant.
26
27
28
                                             -1-
     NOTICE OF SETTLEMENT
     Case No. 4:20-cv-00552-WHO
          Case 3:20-cv-00552-WHO Document 29 Filed 03/04/20 Page 2 of 3




 1          1.      The parties have reached a settlement agreement in principle.
 2          2.      On February 11, 2020, the parties emailed a request to this Court’s deputy clerk that,
 3 subject to the Court’s approval, this case be conditionally dismissed with prejudice (including
 4 language for a proposed order).
 5          3.      In particular, the parties would agree to conditionally dismiss this matter, provided
 6 that it may be reinstated within 45 days upon notice to the Court that settlement could not be finalized.
 7 In the absence of such notice, the parties agree that the dismissal may become final at the conclusion
 8 of the 45 days and be deemed to be WITH PREJUDICE, each party bearing its own fees and costs.
 9          4.      The parties therefore submit this Notice of Settlement to the Court, and respectfully
10 request that the proposed dismissal order be entered.
11
     Dated: March 4, 2020                          Respectfully submitted,
12
       /s/ Isaac P. Rabicoff                          /s/ Michelle E. Armond
13     Isaac P. Rabicoff                              Michelle E. Armond (Bar No. 227439)
       isaac@rabilaw.com                              michelle.armond@armondwilson.com
14     RABICOFF LAW LLC                               ARMOND WILSON LLP
15     1655 Fort Myer Drive, Suite 724B               895 Dove Street, Suite 300
       Arlington, VA 22209                            Newport Beach, CA 92660
16     Phone: (773) 669-4590                          Phone: (949) 932-0778
                                                      Facsimile: (512) 345-2924
17     Attorneys for Plaintiff
       CEDAR LANE TECHNOLOGIES INC.                   Thomas L. Duston
18                                                    tduston@marshallip.com
19                                                    John J. Lucas
                                                      jlucas@marshallip.com
20                                                    MARSHALL, GERSTEIN & BORUN LLP
                                                      233 S. Wacker Dr.
21                                                    6300 Willis Tower
                                                      Chicago, IL 60606
22
                                                      Phone: (312) 474-6300
23
                                                      Attorneys for Defendant
24                                                    ZOOM VIDEO COMMUNICATIONS INC.

25
26
27
28
                                                      -2-
     NOTICE OF SETTLEMENT
     Case No. 4:20-cv-00552-WHO
          Case 3:20-cv-00552-WHO Document 29 Filed 03/04/20 Page 3 of 3




 1                                         Local Rule 5-1(i)(3) Attestation
 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I hereby attest that concurrence in the
 3
     filing of this document has been obtained for the other signatories in this e-filed document.
 4
                                                   /s/ Michelle E. Armond
 5                                                 Michelle E. Armond
 6
 7
 8
 9
                                       CERTIFICATE OF SERVICE
10
            The undersigned hereby certifies that all counsel of record who are deemed to have
11

12 consented to electronic service are being served with a copy of this document via the Court’s
13 CM/ECF system on March 4, 2020.
14
15                                                 /s/ Michelle E. Armond
16                                                 Michelle E. Armond

17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
     NOTICE OF SETTLEMENT
     Case No. 4:20-cv-00552-WHO
